Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2019 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 2-3, 5, 6, 8, 9, and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshio Fudeyasu (US Publication 2002/0023191), hereafter Yoshio in view of Richard E. Perego et al. (US Publication 20040139253), hereafter Perego.
Regarding claim 2 Yoshio discloses a data-width translator comprising:

an address port (control/address bus 3a) to receive address signals designating physical addresses (Paragraph [0090]):

a first data port (write data bus 3b) to receive data of a first data width (via M width) and accompanied by the address signals; (Figure 12; Paragraph [0090])

and a second data port (read data bus 4) to transmit the data at a second data width (N width) wider than the first data width (via second data bus 4 may have a larger bit width than that of the first data bus 3; Paragraph [0087]), the data-width translator to transmit the data at the (write data burst length) and receive the data at the second data width in a read-burst order (read operation burst length) different from the write-burst order. (Paragraph [0007, 0008, and 0090])

Yoshio does not explicitly disclose temporal addresses are separately accessed in a time domain.

Perego discloses a temporal addresses (via temporal partitioning), wherein the temporal addresses are separately accessed in a time domain (during transmission intervals). (Paragraph [0101])

Perego and Yoshio are analogous art because they are from the same field of endeavor involving transfer of information or other signals between memories, I/O device, or CPU’s.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to include the temporal partitioning of Perego with the system of Yoshio. The motivation behind the combination would have been to allow stored data blocks to remain unchanged when writing a value smaller than a full data block. (Paragraph [0003 and 0004] of Perego)


Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further discloses the data-width translator to determine the read-burst order (via read operation) from the address signals (address signal ADD). (Paragraph [0008] of Yoshio)


Regarding claim 5 discloses a data-width translator comprising: 

an address port (control/address bus 3a ) to receive address signals designating physical addresses (Paragraph [0090]) and temporal addresses;
 
a first data port (write data bus 3b) to receive data of a first data width (via M width) and accompanied by the address signals; (Figure 12; Paragraph [0090])

and a second data port (read data bus 4)  to transmit the data at a second data width (N width) wider than the first data width (via second data bus 4 may have a larger bit width than that of the first data bus 3; Paragraph [0087]), the data-width translator to transmit the data at the second data width in a write-burst order (write data burst length)  and receive the data at the second data width in a read-burst order (read operation burst length) different from the write-burst order (write operation). (Paragraph [0007, 0008, and 0090])

Yoshio does not explicitly disclose signals designating temporal addresses, and selectively asserting a mask signal responsive to the address signal designating the temporal addresses.

Perego discloses signals designating temporal addresses (via temporal partitioning), and selectively asserting a mask signal (via select respective mask keys) responsive to the address signal designating the temporal addresses. (Paragraph [0101 and 0102])

Perego and Yoshio are analogous art because they are from the same field of endeavor involving transfer of information or other signals between memories, I/O device, or CPU’s.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to include the temporal partitioning and selective masking of Perego with the system of Yoshio. The motivation behind the combination would have been to allow stored data blocks to remain unchanged when writing a value smaller than a full data block. (Paragraph [0003 and 0004] of Perego)


Claim 6 is rejected for the reasons set forth hereinabove for claim 5, and further discloses the mask signal timed to time slots (via sub-blocks) arranged in the write-burst order, the time slots including a first time slot (sub-block 1) and a last time slot (sub-block 2). (Paragraph [0100 and 0101] of Perego)


Claim 8 is rejected for the reasons set forth hereinabove for claim 2, and further discloses further comprising an address translator to translate the temporal addresses (temporal partitioning) into data-mask signals (used to select respective mask keys). (Paragraph [0102] of Perego)


Regarding claim 9 discloses a memory module comprising:

an external memory interface (via Memory IC 2 interface circuit coupled to bus 3 and 4) supporting a first data width (via M width) and including an external address port (control/address bus 3a); (Figure 12; Paragraph [0048 and 0090])

a memory die (memory cell array 5) having a plurality of physical address locations (via addressed rows and columns) and a data port (read data bus 4) supporting a second data width (N width) wider than the first data width (via second data bus 4 may have a larger bit width than that of the first data bus 3); (Paragraph [0045 and 0087]

and a data-width translator (via bit width expansion and reduction circuit 12 and 15) coupled between the external memory interface (interface circuit coupled to bus 3 and 4) and the memory die (5), the data-width translator writing data of the second data width over the data port (read data bus 4) to one of the physical address locations (via addressed rows and columns) in a write-burst order (write data burst length) and reading the data of the second data width from the one of the physical address locations (via addressed rows and columns) in a read-burst order (read operation burst length) different from the write-burst order; (Paragraph [0007, 0008, and 0090])

Yoshio does not explicitly disclose the data-width translator further comprising a data-mask port, the data-width translator to assert a data-mask signal on the data-mask port responsive to first address signals on the external address port. 

(host interface 205 via mask information from one or more requestors; Paragraph [0046]), the data-width translator to assert a data-mask signal on the data-mask port responsive to first address signals (address via request lines) on the external address port (host interface via access request REQ; Paragraph [0046]). (Fig. 2; Paragraph [0043 and 0059])

Perego and Yoshio are analogous art because they are from the same field of endeavor involving transfer of information or other signals between memories, I/O device, or CPU’s.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to include the masking signals of Perego with the system of Yoshio. The motivation behind the combination would have been to allow stored data blocks to remain unchanged when writing a value smaller than a full data block. (Paragraph [0003 and 0004] of Perego)


Claim 11 is rejected for the reasons set forth hereinabove for claim 9, and further discloses the data-width translator further asserting second address signals (via rank) to the memory die (memory device) responsive to the first address signals (via physical address range). (Paragraph [0051 and 0052] of Perego)


Claim 12 is rejected for the reasons set forth hereinabove for claim 9, and further discloses the data-width translator to determine the read-burst order (via read access) from address signals (address 274) on the external address port (received from the memory controller via when address is supplied on the control path 214). (Paragraph [0051 and 0052] of Perego)


Claim 13 is rejected for the reasons set forth hereinabove for claim 12, and further discloses the data-width translator further translating the address signals (via row decoder 6 and column decoder 7) on the external address port to physical addresses (via memory cell array 5) indicating ones of the physical address locations.(Paragraph [0050] of Yoshio)


Claim 14 is rejected for the reasons set forth hereinabove for claim 9, and further discloses the data-width translator to selectively assert a mask signal (via select respective mask keys) responsive to address signals on the external address port and designating temporal addresses (temporal partitioning) in the memory die. (Paragraph [0101] of Perego)


Claim 15 is rejected for the reasons set forth hereinabove for claim 14, and further discloses the mask signal timed to time slots (via sub-blocks) arranged in the write-burst order, the time slots including a first time slot (sub-block 1) and a last time slot (sub-block 2). (Paragraph [0100 and 0101] of Perego)

3.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshio Fudeyasu (US Publication 2002/0023191), hereafter Yoshio in view of Richard E. Perego et al. (US Publication 20040139253), hereafter Perego as applied to claim 3, and further in view of Richard E Perego et al (US Publication 2004/0019756) hereafter Perego2.
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, the modified Yoshio does not explicitly disclose the data-width translator to determine the read-burst order from the address signals designating the temporal addresses.

Perego2 discloses the data-width translator to determine the read-burst order from the address signals (via address content ADD0) designating the temporal addresses (at time T1 and T2). (Paragraph [0095])  

Perego2 and the modified Yoshio are analogous art because they are from the same field of endeavor involving transfer of information or other signals between memories, I/O device, or CPU’s.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to include the timing designation of Perego2 with the system of the modified Yoshio. The motivation behind such a combination would be to add flexibility to the system by allowing a memory device to be tested at a target width and sold as a fixed width device. (Paragraph [0006] of Perego2)

Claim Objections
4.	Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard Perego et al. (US Publication 2004/0019756), Ohad Falik et al. (US Patent 8200879), Paul Kimelman et al. (US Publication 2005/0177691), Marc Evans et al. (US Publication 2005/0015558), and Yuejan Wu (US Patent 6563751).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 03/10/2021Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181